 1   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 2   LEE BRENNER (State Bar No. 180235)
     lbrenner@kelleydrye.com
 3   DAVID FINK (State Bar No. 169212)
     dfink@kelleydrye.com
 4   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 5   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 6   KELLEY DRYE & WARREN LLP
     101 Park Avenue
 7   New York, New York 10178
     Telephone     212-808-7800
 8   Facsimile     973-503-5950
 9   Attorneys for Plaintiff ZOMM, LLC
10   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
11   LUANN L. SIMMONS (S.B. #203526)
     lsimmons@omm.com
12   SINA ARIA (S.B. #287529)
     saria@omm.com
13   HANNAH Y. CHANOINE (pro hac vice)
     hchanoine@omm.com
14   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
15   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
16   Facsimile:    +1 415 984 8701
17   Attorneys for Defendant
     APPLE INC.
18

19                              UNITED STATES DISTRICT COURT

20                             NORTHERN DISTRICT OF CALIFORNIA

21                                       OAKLAND DIVISION

22

23   ZOMM, LLC,                                     Case No. 4:18-cv-04969-HSG

24                        Plaintiff,                JOINT STIPULATION AND
                                                    [PROPOSED] ORDER TO EXTEND
25          v.                                      DEADLINE TO FILE STIPULATED
                                                    PROTECTIVE ORDER AND ESI
26   APPLE INC.,                                    STIPULATION

27                        Defendant.                Judge: Haywood S. Gilliam, Jr.

28
                                                          STIPULATION AND [PROPOSED] ORDER
                                                1              ISO STIP TO EXTEND DEADLINES
                                                                             4:18-CV-04969-HSG
 1           Pursuant to Civil L. R. 6-1, 6-2, and 7-12, Plaintiff Zomm LLC (“Zomm”) and Defendant
 2   Apple Inc. (“Apple”) hereby stipulate and request, by and through their undersigned counsel and
 3   subject to the Court’s approval, to extend the deadline to file a Stipulated Protective Order to
 4   January 25, 2019, and to file an ESI Stipulation to January 18, 2019.
 5           WHEREAS, pursuant to the Court’s November 27, 2018 Order (Dkt. 47), the Parties are
 6   required to file an ESI Stipulation and Stipulated Protective Order by January 11, 2019;
 7           WHEREAS, the Parties have met and conferred and are continuing to negotiate in good
 8   faith regarding the terms of the Stipulated Protective Order and the ESI Stipulation;
 9           WHEREAS, the Parties believe that they could make further progress towards reaching
10   agreement on the outstanding disputes on the terms of the Stipulated Protective Order and the ESI
11   Stipulation with additional time to continue their meet and confer discussions;
12           WHEREAS, the Parties agree to extend the deadline to file the Stipulated Protective Order
13   and the ESI Stipulation in the hope that they can reach agreement on the Stipulated Protective
14   Order and the ESI Stipulation; and
15           WHEREAS, the Parties have requested only one modification of time in the case related
16   to the briefing schedule for Apple’s Motion to Dismiss Plaintiff’s Non-Patent Causes of Action
17   and Stay Plaintiff’s Patent Cause of Action (Dkt. 45) to account for the holidays (Dkt. 51), which
18   was granted by the Court on December 17, 2018 (Dkt. 53); and
19           WHEREAS, the modification requested herein will not affect any other scheduled dates or
20   events in this action.
21           It is hereby STIPULATED AND AGREED, by and between the Parties, subject to the
22   approval of the Court, as follows:
23           (1)     The Parties will file a Stipulated Protective Order, including an identification of
24                   any outstanding disputes regarding its terms, no later than January 25, 2019; and
25           (2)     The Parties will file an ESI Stipulation, including an identification of any
26                   outstanding disputes regarding its terms, no later than January 18, 2019.
27

28
                                                                   STIPULATION AND [PROPOSED] ORDER
                                                       2                ISO STIP TO EXTEND DEADLINES
                                                                                      4:18-CV-04969-HSG
 1          Pursuant to Civil L.R. 6-2(a), this stipulation is supported by the concurrently filed
 2   Declaration of Luann L. Simmons.
 3          IT IS SO STIPULATED.
 4          Dated: January 08, 2019                        KELLEY DRYE AND WARREN LLP
 5

 6                                                         By:      /s/ Michael J. Zinna
                                                                         Michael J. Zinna
 7                                                         Attorneys for Plaintiff
                                                           ZOMM, INC.
 8

 9          Dated: January 08, 2019                        O’MELVENY & MYERS LLP
10

11                                                         By:      /s/ Luann L. Simmons
                                                                         Luann L. Simmons
12                                                         Attorneys for Defendant
                                                           APPLE INC.
13

14

15                                     CERTIFICATE OF SERVICE
16          I certify that all counsel of record is being served on January 08, 2019, with a copy of this
17   document via the Court’s CM/ECF system.
18                                                                   /s/ Luann L. Simmons
19                                                                   Luann L. Simmons
20

21                                       FILER’S ATTESTATION
22          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
23   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
24                                                                   /s/ Luann L. Simmons
25                                                                   Luann L. Simmons
26

27

28
                                                                   STIPULATION AND [PROPOSED] ORDER
                                                       3                ISO STIP TO EXTEND DEADLINES
                                                                                      4:18-CV-04969-HSG
 1                                    ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   Dated: January ____,
                       9 2019
 5                                           Haywood S. Gilliam, Jr.
 6                                           United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   STIPULATION AND [PROPOSED] ORDER
                                         4              ISO STIP TO EXTEND DEADLINES
                                                                      4:18-CV-04969-HSG
